DETAILED ACTION
Final Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 16-35 are pending.
Claims 16-26 are allowed.
Claims 27-35 are rejected below.

Claim Rejections - 35 USC § 112
Claims 27-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 27 line 19 states that the modified wax disposed on the first prosthesis layer to form a first internal surface of the first wax model.  This is unclear and does not seem to have enabling description in the orginal disclosure. Examiner believes it should be the second wax model.   Examiner attempted to contact applicant multiple times but was unable to reach them regarding this issue.  Examiner received no response from his message. 

Allowable Subject Matter
Claims 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 16, the closest prior art of record, Marshall (U.S. PG Pub. 2006/0115795)  fails to teach or 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119